DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 15/618,117 filed on June 4, 2021.  Claims 1, 5, 6, 10, 11, and 13 to 15 are currently pending with the application.

Examiner Note
	The Examiner notes that the instant amendment appears to not fully comply with the provisions set forth in 37 CFR 1.121(c)(2). Claim 1 appears to be missing elements previously present in the immediate prior version of the claim, however, there are no markings that indicate the changes that have been made. The text of any deleted matter must be shown by strike-through.  
Nonetheless, in view of compact prosecution, and in lieu of holding the instant amendment non-compliant, Examiner is considering the amendment as if all the proper markings were present. Subsequent submissions not in complete compliance will be held non-compliant and handled accordingly.  For examination purposes, Examiner will consider limitation in claim 1 that is missing elements, as parallel to independent claims 6 and 11, “determining that an administrator of the DDBS has set an expiration time of a tombstone associated with a deleted record to infinity”.


Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  Claims 1 and 6 recite “an expiration time of of a tombstone”, in line 6, and page 4, line 1, respectively, and should read “an expiration time of a tombstone”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Novik et al. (U.S. Publication No. 2007/0299887) hereinafter Novik, in view of Margolus (U.S. Publication No. 2004/0167901), in view of Huang et al. (U.S. Patent No. 9,576,038) hereinafter Huang, in view of Ramnarayanan et al. (U.S. Publication No. 2015/0120656) hereinafter Ramnarayanan, and further in view of Mills et al. (U.S. Publication No. 2011/0058490) hereinafter Mills.
As to claim 1:
Novik discloses:
A computerized method for managing deletes in a node of a Distributed Database Base System (DDBS) [Paragraph 0007 teaches multi-master database synchronization of deleted items] comprising: 
determining that an administrator of the DDBS has set an expiration time of a tombstone associated with a deleted record [Paragraph 0007 teaches tombstones can be removed from a data store according to a retention time policy, hence, determining that an administrator of the DDBS has set an expiration time for the tombstones; Paragraph 0076 teaches tombstone cleanup may comprise instructions for removing tombstones according to a retention time policy, therefore, setting an expiration time for the tombstones];
implementing a background process of the DDBS, wherein the background process scans a DDBS node's drive and flags a set of extant tombstones that are no longer covering viable namespaces or viable records [Paragraph 0063 teaches tombstone cleanup process, which can be a batch operation; Paragraph 0077 teaches tombstone cleanup operation, where tombstones are flagged with previous synchronizing database identifiers, and a synchronizing database version identifier, which are obsolete when a representation of said deleted item comprising an item version information with a subsequent version exists]; 
deleting all the flagged tombstones [Paragraph 0077 teaches tombstones flagged with previous synchronizing database identifiers and a synchronizing database version identifier can be cleaned up, therefore, deleted];
wherein the tombstone is used to indicate a deleted record [Paragraph 0017 teaches metadata of the deleted items may be stored as a tombstone, and it is used to communicate the deletion to other replicas, therefore, the tombstone is used to indicate a deleted record].
	Novik does not appear to expressly disclose wherein the DDBS comprises a NoSQL DDBS; providing a rule that, for a namespace in a record of the node of the DDBS that allows expiration, 
	Margolus discloses:
	providing a rule that, for a namespace in a record of the node of the DDBS that allows expiration, mandates that a later generation's expiration time of the namespace never decreases [Paragraph 0010 teaches managing deletions of entity versions within each of a plurality of storage sites according to a shared set of rules, in a distributed storage system; Paragraph 0127 teaches if a datablock is referenced by several versions, its expiration time becomes the latest of all of the expiration times assigned to it as part of each version, thus guaranteeing that a datablock will not expire until all of its versions have also expired, which in other words is guaranteeing that the expiration time of a future or newer version will never decrease or be reduced; Paragraph 0157 teaches expiration times would always be the latest of all assigned expiration times, where a longer expiration time would override the shorter expiration time, hence, will never decrease]; 
	 wherein a subsequent generation of the namespace in the record cannot have a shorter time to live (TTL) than its previous version [Paragraph 0157 teaches object expiration times would always be the latest of all assigned expiration times, where a longer expiration time would override the shorter expiration time, hence, will never have a smaller expiration time than a previous version]; 
wherein the tombstone is written with a same expiration time as the namespace the tombstone covers such that all the deleted records expire together [Paragraph 0127 teaches if a datablock is referenced by several versions, its expiration time becomes the latest of all of the expiration times assigned to it as part of each version, thus guaranteeing that a datablock will not expire until all of its versions have also expired, including historical versions, and hence, all expiration times will be synchronized].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Novik, by providing a rule that, for a namespace in a record of the node of the DDBS that allows expiration, mandates that a later generation's expiration time of the namespace never decreases, wherein a subsequent generation of the namespace in the record cannot have a shorter time to live (TTL) than its previous version, and wherein the tombstone is written with a same expiration time as the namespace the tombstone covers such that all the deleted records expire together, as taught by Margolus [Paragraphs 0157, 0155, 0010, 0127], because both applications are directed to management of object deletions in a distributed storage system; by providing rules and policies that mandates that a later generation's expiration time of the item never decreases, current and historical records of stored data entities are protected, allowing for recovery from accidental or malicious deletion or corruption, increasing the system’s robustness and data integrity (See Margolus Paras [0095], [0096]).
Neither Novik, nor Margolus appear to expressly disclose the DDBS comprises a NoSQL DDBS; determining that an administrator has set an expiration time to infinity; and a Multiversion concurrency control (MVCC) chain, and uses the MVCC chain to track a current version of a record and determine deleted and/or expired versions; wherein the TTL is provided for the deleted version of the record.

the DDBS comprises a NoSQL DDBS [Column 2, line 11 teaches examples of a distributed database management system include a no structured query language NoSQL database]; 
and a Multiversion concurrency control (MVCC) chain [Column 12, line 54 teaches employing versioning in a multiversion concurrency control scheme], and the MVCC chain is used to track a current version of a record and determine deleted and/or expired versions [Column 12, lines 63 to 64 teach employing versioning to improve the efficiency of propagating updates to storage devices; Column 13, lines 1 to 5 teach for example, when multiple snapshots are held in memory for a particular item, and the most recently versioned snapshot corresponds to a delete, collapsing the changes into a single delete operation, which in other words is tracking a current version, by identifying the latest version of the record, and also it is determining deleted and/or expired versions, by identifying that the most recent version of the snapshot corresponds to a delete].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Novik as modified by Margolus, by incorporating a NoSQL DDBS, and a Multiversion concurrency control (MVCC) chain, and use the MVCC chain to track a current version of a record and determine deleted and/or expired versions, as taught by Huang [Columns 2, 12, 13], because the applications are directed to management of object deletions in a distributed storage system; being able to incorporate a NoSQL DB, and using MVCC to track record versions, increment the versatility of the system, and reduces consistency issues, while improving the efficiency of propagating updates to storage devices (See Huang [Column 1, lines 5-27; Column 12, lines 63-64]).

Ramnarayanan discloses:
the TTL is provided for the deleted version of the record [Paragraph 0031 teaches indicating files eligible for deletion by renaming with an expiration indicator;  Paragraph 0033 teaches expired versions of files have been renamed with an expired indication, therefore, a TTL is provided for the deleted versions; Paragraph 0043 teaches removing expired files].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Novik as modified by Margolus, by incorporating TTL for the deleted version of the record, as taught by Ramnarayanan [Paragraph 0031, 0033, 0043], because the applications are directed to management of object deletions in a distributed storage system; incorporating an expiration indicator in the deleted files enables the performance of cleanup or flushes of data, which further optimizes the storage (See Ramnarayanan [Paragraph 0014]).
Neither Novik, Margolus, Huang, nor Ramnarayanan appear to expressly disclose determining that an administrator has set an expiration time to infinity.
 Mills discloses:
determining that an administrator has set an expiration time to infinity [Paragraph 0032 teaches examining the TTL/expiry time of each object to determine if the TTL/expiry time is indeterminate, where some potential indeterminate TTL/expiry times include objects without any TTL/expiry time defined, and objects with an infinite TTL/expiry time, etc., therefore, determining that the expiration time of the object has been set to infinity].


As to claim 5:
Novik as modified by Margolus and Huang discloses:
the MVCC chain comprises a concurrency control method that can be used by a database management system of the NoSQL DDBS to provide a concurrent access to the NoSQL DDBS [Huang – Column 12, line 54 teaches employing a multiversion concurrency control scheme to cope with concurrent reads and writes, therefore, concurrent access to the DB].

As to claim 6:
Novik discloses:
A computerized system for managing deletes in one or more nodes of a Distributed Database Base System (DDBS) [Paragraph 0007 teaches multi-master database synchronization of deleted items] comprising: a processor configured to execute instructions; a memory including instructions when executed on the processor, causes the processor to perform operations that: 
determining that an administrator of the DDBS has set an expiration time of a tombstone associated with a deleted record [Paragraph 0007 teaches tombstones can be removed from a data store according to a retention time policy, hence, determining that an administrator of the DDBS has set an expiration time for the tombstones; Paragraph 0076 teaches tombstone cleanup may comprise instructions for removing tombstones according to a retention time policy, therefore, setting an expiration time for the tombstones];
implement a background process of the DDBS, wherein the background process scans a DDBS node's drive and flags a set of extant tombstones that are no longer covering viable namespaces or viable records [Paragraph 0063 teaches tombstone cleanup process, which can be a batch operation; Paragraph 0077 teaches tombstone cleanup operation, where tombstones are flagged with previous synchronizing database identifiers, and a synchronizing database version identifier, which are obsolete when a representation of said deleted item comprising an item version information with a subsequent version exists]; 
delete all the flagged tombstones [Paragraph 0077 teaches tombstones flagged with previous synchronizing database identifiers and a synchronizing database version identifier can be cleaned up, therefore, deleted];
wherein the tombstone is used to indicate a deleted record [Paragraph 0017 teaches metadata of the deleted items may be stored as a tombstone, and it is used to communicate the deletion to other replicas, therefore, the tombstone is used to indicate a deleted record].
	Novik does not appear to expressly disclose wherein the DDBS comprises a NoSQL DDBS;  providing a rule that, for a namespace in a record of the node of the DDBS that allows expiration, mandates that a later generation's expiration time of the namespace never decreases; determining that an administrator has set an expiration time to infinity; and wherein a subsequent generation of the namespace in the record cannot have a shorter time to live (TTL) than its previous version in a 
	Margolus discloses:
	provide a rule that, for a namespace in a record of the node of the DDBS that allows expiration, mandates that a later generation's expiration time of the namespace never decreases [Paragraph 0010 teaches managing deletions of entity versions within each of a plurality of storage sites according to a shared set of rules, in a distributed storage system; Paragraph 0127 teaches if a datablock is referenced by several versions, its expiration time becomes the latest of all of the expiration times assigned to it as part of each version, thus guaranteeing that a datablock will not expire until all of its versions have also expired, which in other words is guaranteeing that the expiration time of a future or newer version will never decrease or be reduced; Paragraph 0157 teaches expiration times would always be the latest of all assigned expiration times, where a longer expiration time would override the shorter expiration time, hence, will never decrease]; 
	wherein a subsequent generation of the namespace in the record cannot have a shorter time to live (TTL) than its previous version [Paragraph 0157 teaches object expiration times would always be the latest of all assigned expiration times, where a longer expiration time would override the shorter expiration time, hence, will never have a smaller expiration time than a previous version], determine expired versions of a record [Paragraph 0127 teaches a datablock may be deleted if it has no association with an unexpired version, therefore, determining or identifying expired versions of a record; Paragraph 0136 teaches when the expiration time associated with the metablock has passed, the object has no unexpired versions either, in other words, identifying the expired version of an object];
wherein the tombstone is written with a same expiration time as the namespace the tombstone covers such that all the deleted records expire together [Paragraph 0127 teaches if a datablock is referenced by several versions, its expiration time becomes the latest of all of the expiration times assigned to it as part of each version, thus guaranteeing that a datablock will not expire until all of its versions have also expired, including historical versions, and hence, all expiration times will be synchronized].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Novik, by providing a rule that, for a namespace in a record of the node of the DDBS that allows expiration, mandates that a later generation's expiration time of the namespace never decreases, and wherein a subsequent generation of the namespace in the record cannot have a shorter time to live (TTL) than its previous version, wherein the tombstone is written with a same expiration time as the namespace the tombstone covers such that all the deleted records expire together, as taught by Margolus [Paragraphs 0157, 0155, 0010, 0127], because both applications are directed to management of object deletions in a distributed storage system; by providing rules and policies that mandates that a later generation's expiration time of the item never decreases, current and historical records of stored data entities are protected, allowing for recovery from accidental or malicious deletion or corruption, increasing the system’s robustness and data integrity (See Margolus Paras [0095], [0096]).
Neither Novik, nor Margolus appear to expressly disclose the DDBS comprises a NoSQL DDBS; determining that an administrator has set an expiration time to infinity; and a Multiversion concurrency control (MVCC) chain, and uses the MVCC chain to track a current version of a record and determine deleted versions; and wherein the TTL is provided for the deleted version of the record.

the DDBS comprises a NoSQL DDBS [Column 2, line 11 teaches examples of a distributed database management system include a no structured query language NoSQL database]; 
and a Multiversion concurrency control (MVCC) chain [Column 12, line 54 teaches employing versioning in a multiversion concurrency control scheme], and uses the MVCC chain to track a current version of a record and determine deleted versions [Column 12, lines 63 to 64 teach employing versioning to improve the efficiency of propagating updates to storage devices; Column 13, lines 1 to 5 teach for example, when multiple snapshots are held in memory for a particular item, and the most recently versioned snapshot corresponds to a delete, collapsing the changes into a single delete operation, which in other words is tracking a current version, by identifying the latest version of the record, and also it is determining deleted and/or expired versions, by identifying that the most recent version of the snapshot corresponds to a delete].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Novik as modified by Margolus, by incorporating a NoSQL DDBS, and a Multiversion concurrency control (MVCC) chain, and use the MVCC chain to track a current version of a record and determine deleted and/or expired versions, as taught by Huang [Columns 2, 12, 13], because the applications are directed to management of object deletions in a distributed storage system; being able to incorporate a NoSQL DB, and using MVCC to track record versions, increment the versatility of the system, and reduces consistency issues, while improving the efficiency of propagating updates to storage devices (See Huang [Column 1, lines 5-27; Column 12, lines 63-64]).
Neither Novik, nor Margolus, nor Huang appear to expressly disclose determining that an administrator has set an expiration time to infinity; wherein the TTL is provided for the deleted version of the record.

the TTL is provided for the deleted version of the record [Paragraph 0031 teaches indicating files eligible for deletion by renaming with an expiration indicator;  Paragraph 0033 teaches expired versions of files have been renamed with an expired indication, therefore, a TTL is provided for the deleted versions; Paragraph 0043 teaches removing expired files].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Novik as modified by Margolus, by incorporating TTL for the deleted version of the record, as taught by Ramnarayanan [Paragraph 0031, 0033, 0043], because the applications are directed to management of object deletions in a distributed storage system; incorporating an expiration indicator in the deleted files enables the performance of cleanup or flushes of data, which further optimizes the storage (See Ramnarayanan [Paragraph 0014]).
Neither Novik, Margolus, Huang, nor Ramnarayanan appear to expressly disclose determining that an administrator has set an expiration time to infinity.
 Mills discloses:
determining that an administrator has set an expiration time to infinity [Paragraph 0032 teaches examining the TTL/expiry time of each object to determine if the TTL/expiry time is indeterminate, where some potential indeterminate TTL/expiry times include objects without any TTL/expiry time defined, and objects with an infinite TTL/expiry time, etc., therefore, determining that the expiration time of the object has been set to infinity].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Novik, by determining that an administrator has set an expiration time to infinity, as taught by Mills [Paragraph 0032], because the applications are directed to management of data 

As to claim 10:
Novik as modified by Margolus and Huang discloses:
the MVCC chain comprises a concurrency control method that can be used by a database management system of the NoSQL DDBS to provide a concurrent access to the NoSQL DDBS [Huang – Column 12, line 54 teaches employing a multiversion concurrency control scheme to cope with concurrent reads and writes, therefore, concurrent access to the DB].

Claims 11, and 13 to 15 are rejected under 35 U.S.C. 103 as being unpatentable over Margolus (U.S. Publication No. 2004/0167901), in view of Huang et al. (U.S. Patent No. 9,576,038) hereinafter Huang, in view of Novik et al. (U.S. Publication No. 2007/0299887) hereinafter Novik, and further in view of Mills et al. (U.S. Publication No. 2011/0058490) hereinafter Mills. 
As to claim 11:
Margolus discloses:
A computerized method for managing a node of a Distributed Database Base System (DDBS) comprising: 
a subsequent generation of the namespace in the record cannot have a shorter time to live (TTL) than its previous version [Paragraph 0157 teaches object expiration times would always be the latest of all assigned expiration times, where a longer expiration time would override the shorter expiration time, hence, will never have a smaller expiration time than a previous version];
determine expired versions of a record [Paragraph 0127 teaches a datablock may be deleted if it has no association with an unexpired version, therefore, determining or identifying expired versions of a record; Paragraph 0136 teaches when the expiration time associated with the metablock has passed, the object has no unexpired versions either, in other words, identifying the expired version of an object];
creating a later generation of the record [Paragraph 0127 teaches a version of the object is superseded, therefore, a new version is created]; 
setting the expiration time of the later generation of the record [Paragraph 0010 teaches managing deletions of entity versions within each of a plurality of storage sites; Paragraph 0127 teaches when a version of an object is superseded as current, its expiration time is extended, then each datablock that it references will be assigned the extended expiration time]; 
determining that the expiration time of the later generation is equal to or greater than a previous generation's expiration time [Paragraph 0127 teaches when a version of an object is superseded as current, its expiration time is extended, then each datablock that it references will be assigned the extended expiration time].
	Margolus does not appear to expressly disclose using an Multiversion concurrency control (MVCC) chain to track a current version of a record and determine deleted versions; determining that an administrator of the DDBS has set an expiration time of a tombstone associated with a deleted record of the node of the DDBS to infinity.
	Huang discloses:
using a Multiversion concurrency control (MVCC) chain to track a current version of a record and determine deleted versions [Column 12, line 54 teaches employing a multiversion concurrency control scheme to cope with concurrent reads and writes, therefore, concurrent access to the DB; Column 12, lines 63 to 64 teach employing versioning to improve the efficiency of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Margolus, by incorporating a Multiversion concurrency control (MVCC) chain to track a current version of a record and determine deleted and expired versions, as taught by Huang [Columns 12, 13], because the applications are directed to management of object deletions in a distributed storage system; using MVCC reduces consistency issues, and improves the efficiency of propagating updates to storage devices, increasing the integrity of the data (See Huang [Column 1, lines 5-27; Column 12, lines 63-64]).
Neither Margolus nor Huang appear to expressly disclose determining that an administrator of the DDBS has set an expiration time of a tombstone associated with a deleted record of the node of the DDBS to infinity.
Novik discloses:
determining that an administrator of the DDBS has set an expiration time of a tombstone associated with a deleted record of the node of the DDBS [Paragraph 0007 teaches tombstones can be removed from a data store according to a retention time policy, hence, determining that an administrator of the DDBS has set an expiration time for the tombstones; Paragraph 0076 teaches tombstone cleanup may comprise instructions for removing tombstones according to a retention time policy, therefore, setting an expiration time for the tombstones].

Neither Novik, Margolus, Huang, nor Ramnarayanan appear to expressly disclose determining that an administrator has set an expiration time to infinity.
 Mills discloses:
determining that an administrator has set an expiration time to infinity [Paragraph 0032 teaches examining the TTL/expiry time of each object to determine if the TTL/expiry time is indeterminate, where some potential indeterminate TTL/expiry times include objects without any TTL/expiry time defined, and objects with an infinite TTL/expiry time, etc., therefore, determining that the expiration time of the object has been set to infinity].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Margolus as modified by Novik, by determining that an administrator has set an expiration time to infinity, as taught by Mills [Paragraph 0032], because the applications are directed to management of data objects in distributed storage systems, and Novik has the ability of determining an assigned expiration date; determining that an administrator has set an expiration time 

	As to claim 13:
	Novik further discloses:
implementing a background process of the DDBS, wherein the background process scans a DDBS node's drive and flags a set of extant tombstones that are no longer covering viable namespaces or viable records [Paragraph 0063 teaches tombstone cleanup process, which can be a batch operation; Paragraph 0077 teaches tombstone cleanup operation, where tombstones are flagged with previous synchronizing database identifiers, and a synchronizing database version identifier, which are obsolete when a representation of said deleted item comprising an item version information with a subsequent version exists]; and 
deleting all the flagged tombstones [Paragraph 0077 teaches tombstones flagged with previous synchronizing database identifiers and a synchronizing database version identifier can be cleaned up, therefore, deleted].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Margolus, by implementing a background process of the DDBS, wherein the background process scans a DDBS node's drive and flags a set of extant tombstones that are no longer covering viable namespaces or viable records and deleting all the flagged tombstones, as taught by Novik [Paragraphs 0063, 0077], because the applications are directed to management of object deletions in a distributed storage system; being able to delete obsolete tombstones, storage usage is optimized, while synchronizing the data without loss of convergence, maintaining data integrity and preventing data corruption (See Novik Paras [0006], [0007]).

Margolus as modified by Huang and Novik discloses:
the tombstone is written with a same expiration time as the namespace the tombstone covers such that all the deleted records expire together [Novik - Paragraph 0077 teaches tombstone cleanup operation; Margolus - Paragraph 0127 teaches if a datablock is referenced by several versions, its expiration time becomes the latest of all of the expiration times assigned to it as part of each version, thus guaranteeing that a datablock will not expire until all of its versions have also expired, including historical versions, and hence, all expiration times will be synchronized].

As to claim 15:
Margolus discloses:
providing a rule that, for a namespace in a record of the node of the DDBS that allows expiration, mandates that a later generation's expiration time of the namespace never decreases [Paragraph 0010 teaches managing deletions of entity versions within each of a plurality of storage sites according to a shared set of rules, in a distributed storage system; Paragraph 0127 teaches if a datablock is referenced by several versions, its expiration time becomes the latest of all of the expiration times assigned to it as part of each version, thus guaranteeing that a datablock will not expire until all of its versions have also expired, which in other words is guaranteeing that the expiration time of a future or newer version will never decrease or be reduced; Paragraph 0157 teaches expiration times would always be the latest of all assigned expiration times, where a longer expiration time would override the shorter expiration time, hence, will never decrease].


Response to Arguments
	The following is in response to Applicant’s arguments filed on June 4, 2021.  Applicant’s arguments have been carefully and respectfully considered, but are moot in view of new grounds of rejections as necessitated by the amendments.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169